DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group 1 (Claims 1-17) in the reply filed on 5 April 2022 is acknowledged.  The traversal is on the ground(s) that the inventions of each of the groups are so closely related that restriction is not required and does not place a search burden on the Examiner. However, such arguments are not found persuasive because of Applicant's mere allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office. This allegation relies on the unsupported assumption that the search and examination of all inventions would be coextensive. However, the issues raised in the examination of product claims are divergent from those raised in the examination of process claims. In addition, the Examiner has properly identified limitations between the inventions which render such claims distinct and thus restrictable.
In any case, while there may be some overlap in the searches of the inventions, there is no reason to believe that the searches would be identical and at any point during prosecution, claims drawn to each invention may be amended and thus, may diverge from each other, requiring searches in areas which DO NOT overlap.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 April 2022, as described above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez Rueda et al. (US PG Pub. 2019/0091950).
Regarding Claims 1 and 5:  Hernandez Rueda et al. discloses a composition comprising: nanoparticles (see paragraphs [0039]-[0052]); solvents (see paragraph [0062]); and a thermoplastic polymer including poly(methyl methacrylate) (PMMA) (see paragraph [0061]). Hernandez Rueda et al. further discloses the particles may have a surface ligand ([0053]); and an additive ([0067], surfactants may be used). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez Rueda et al. (US PG Pub. 2019/0091950).
Regarding Claims 2, 10 and 14: Hernandez Rueda et al. discloses in a solution of PMMA (5% wt.) in toluene, and a stable dispersion of titania particles (10-30 nm) in methanol (0.1-1 % wt.), wherein dispersions include an addition of surface tension control additives (surfactants) to a dispersion of particles, or modification of a particle surface by bound or unbound ligand molecules, and wherein a dispersion contains 0.001 and 50% wt. of particles (see paragraphs [0066]-[0067],[0119]).   While specific amounts of solvent, surface ligand and surfactant are not disclosed, a person having ordinary skill in the art at the time of invention would have found such values to be a result effective variable the amounts of which would be obvious to a person having ordinary skill in the art at the time of invention.  Said person would optimize the amount of solvent in order to optimize the rheology of the composition.
Regarding Claim 7: Hernandez Rueda et al. discloses the invention as described above in the rejection of Claim 1.   While Hernandez Rueda et al. fail to specifically disclose the specific surface ligand, given the teachings of Hernandez Rueda et al. Hernandez Rueda et al., a person having ordinary skill in the art at the time of invention would have found the selection of a surface ligand to be obvious and well within the skill of a routineer in the art absent a showing of unexpected results (see paragraph [0067]).
Regarding Claims 8 and 9: Hernandez Rueda et al. discloses the invention as described above in the rejection of Claim 1.   While Hernandez Rueda et al. discloses that the solvents include methanol, 2-propanol, chloroform, toluene, anisole, cyclohexane, dimethyl formamide, dichloromethane, trichloroethane, water, acetone, ethyl acetate, N-methyl-2-pyrrolidone and the like (see paragraph [0062]).  While glycol ether is not specifically mentioned a person having ordinary skill in the art at the time of invention would have found other known solvents to be obvious.  Glycol ether is a known solvent and therefore said person would have had a reasonable expectation of success.  Further while the concentration of solvent is not specifically described, a person having ordinary skill in the art at the time of invention would have found an appropriate amount of solvent in order to make a stable dispersion of the particles to be obvious.  Additionally said person would have found it obvious to optimize the amount of solvent in order to optimize the rheology of the composition (as described above).
Regarding Claims 11-13: Hernandez Rueda et al. discloses the invention as described above in the rejection of Claim 1.   While Hernandez Rueda et al. fail to specifically disclose a fluorosurfactant, Hernandez Rueda et al. disclose that suitable surfactants include among others: hexadecyltrimethylammonium chloride (HDTMAB), sodium, cetyl-trimethyl ammonium bromide (CTAB), dodecyl sulfate (SDS), TritonX-100, Brij, polyethylene glycol (PEG), polyvinylpyrrolidone (PVP) or polyacrylamide (PAM) (see paragraph [0067] in Dl).  Given those teachings a person having ordinary skill in the art at the time of invention would have found the replacement of one surfactant with another to be obvious and well within the skill of a routineer in the art. 
Regarding Claim 16 : Hernandez Rueda et al. discloses the invention as described above in the rejection of Claim 1.   Claim 16 is merely a variation of the disclosure of Hernandez Rueda et al. in that a process of reverse gravure roll coating allows coating fluids of viscosities up to 1000 mPa.s onto substrates, and a typical viscosity range is 5-20 mPa.s; and multilayer stacks with alternating thin layers of a high and low refractive index are also used to create interference filters (see paragraphs [0005],[0077]).
Claim(s) 3-6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez Rueda et al. (US PG Pub. 2019/0091950) as applied to claim 1 above, and further in view of Koo (EP 3 428 243 (as provided by Applicant in IDS)).
Regarding Claims 3-6 : Hernandez Rueda et al. discloses the invention as described above in the rejection of Claim 1.   Hernandez Rueda et al. discloses that the nanoparticle can be of a core/shell type ([0050]) between 1 and 100 nm ([0029]) but fail to specifically disclose a photochromic material. However KOO  disclose disclose an electrochromic nanoparticle comprising: a core formed of a first electrochromic material; and a shell encompassing the core and formed of a second electrochromic material, wherein the first electrochromic material is formed of at least one of tungsten oxide, molybdenum oxide, tantalum oxide, niobium oxide, vanadium oxide, iron oxide, tin oxide, bismuth oxide, cerium oxide, manganese oxide, chromium oxide, cobalt oxide, rhodium oxide, iridium oxide, and nickel  oxide, and wherein the second electrochromic material is formed of at least one type of transition metal oxide, and the first electrochromic material and the second electrochromic material are formed of different types of transition metal oxides (see claims 1,7,10 in Koo ).  Given those teachings a person having ordinary skill in the art at the time of invention would have found it obvious to modify the teachings of Hernandez Rueda et al. to provide the particle of Koo in the composition.  Said person would have had a reasonable expectation of success exchanging one nanoparticle for another.
Regarding Claim 17: Hernandez Rueda et al. discloses a composite comprising: a solution of PMMA (5% wt.) in toluene, and a stable dispersion of titania particles (10-30 nm) in methanol (0.1-1 % wt.) (see paragraph [0119] in Dl); and a solution of PMMA (5% wt.) in toluene, and a stable dispersion of titania particles (10-30 nm) in methanol (0.1-1 % wt.) (see paragraph [0119] in Dl). Dl fails to disclose about 5 wt% to about 40 wt% of a surface ligand; and about 0.01 wt% to about 5 wt% of an additive, wherein each nanoparticle comprises a core and a shell, wherein the core comprises titanium oxide, niobium oxide, or zirconium oxide, and wherein the shell comprises silicon oxide, zirconium oxide, niobium oxide, or any combination thereof. However, these different features can be easily conceived  from the disclosures of Hernandez Rueda et al. and Koo in that dispersions include an addition of surface tension control additives (surfactants) to a dispersion of particles, or modification of a particle surface by bound or unbound ligand molecules (see paragraph [0067] in Hernandez Rueda et al.); and an electrochromic nanoparticle comprises a core formed of a first electrochromic material, and a shell encompassing the core and formed of a second electrochromic material, wherein the first electrochromic material is formed of at least one of tungsten oxide, molybdenum oxide, tantalum oxide, niobium oxide, vanadium oxide, iron oxide, tin oxide, bismuth oxide, cerium oxide, manganese oxide, chromium oxide, cobalt oxide, rhodium oxide, iridium oxide, and nickel oxide, and wherein the second electrochromic material is formed of at least one type of transition metal oxide, and the first electrochromic material and the second electrochromic material are formed of different types of transition metal oxides (see claims 1, 7, 10 in Koo).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744